                                                                                                                                                 j
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl



                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                           V.                               (For Offenses Committed On or After November I, 1987)


                 Juan Bernardo Figueroa-Ortega                              Case Number: 3:20-mj-20483

                                                                            Heather L. Beu en
                                                                            Defendant's Attorney


REGISTRATION NO. 94764298
                                                                                                              MAR O3 2020
THE DEFENDANT:
 lZl pleaded guilty to count(s) _1 of
                                   _Complaint
                                      __.__ _ _ _ _ _ _ _ _ _ _ _-+,,,n,-r-mc,;;;,;.nrS-m'i~~~i.,t;\,\-=
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                           Nature of Offense                                                  Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                        1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  •        TIME SERVED                   D _ _ _ _ _ _ _ _ _ _ days

 lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
 lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, March 3, 2020


                             '1   \   '
                             : I.,
Received ----"-...!.!~'_ _ __
              DUSM                I
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3 :20-mj-20483
